DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an phone call with Steven C. Hurles on December 8th, 2021.
The application has been amended as follows: 
Line 9 of claim 1 should be corrected from “elastomeric material and being symmetrical and being symmetrical about a midplane when in an uncompressed state; and” to read as --elastomeric material and being symmetrical about a circumferential midplane when in an uncompressed state; and--.
Line 6 of claim 10 should be corrected from “symmetrical about a mid plane when in an uncompressed state;” to read as – symmetrical about a circumferential midplane when in an uncompressed state;--

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-6, 9-17 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1 and 10, Trudeau (US 4,718,779) discloses of a ball joint comprising nearly all of the limitations of the claimed invention, including a housing (19), a ball stud (23), and first and second monolithic, elastomeric preload members (43, 45) that are on opposite axial sides of the ball.

Regarding independent claim 6, Gaines et al. (US 4,003,666; hereinafter Gaines) in view of Chu (US 6,334,713) discloses a ball joint comprising nearly all of the limitations of the claimed invention, including a housing (14), a ball stud (12), identical first and second preload members (50) that are elastomeric (as taught by Chu), with a corrugated top and corrugated bottom, each the corrugated top and bottom having a plurality of peaks and a plurality of valleys that are circumferentially aligned (see Annotated Fig. 1 below).

    PNG
    media_image1.png
    497
    670
    media_image1.png
    Greyscale

Annotated Figure 1

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J BAYNES whose telephone number is (571)270-1852. The examiner can normally be reached M-F 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/K.J.B./Examiner, Art Unit 3678   

/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678